                                                
Exhibit 10.62








Terms and Conditions of the Alimera Sciences, Inc.
2019 Non-Employee Director Compensation Program


Element
Description
Board Retainer
•    $40,000 annual cash Board retainer
Chairman of the Board
•    $45,000 annual cash retainer
Lead Independent Director
•    $15,000 annual cash retainer
Committee Member
(Non-Chair)
Additional Annual Cash Retainer
•    $10,000 for Audit Committee;
•    $7,000 for Compensation Committee;
•    $4,000 for Nominating & Governance Committee
Committee Chair Additional Annual Cash Retainer (includes amount for serving on
Committee plus additional amount for serving as Chair)
•    $20,000 for Audit Committee
•    $15,000 for Compensation Committee
•    $8,000 for Nominating & Governance Committee
Equity Compensation
•    Annual grant for 50,000 stock options with a ten-year term and vest in
equal monthly vesting installments over one year


Ø    Option grants at the annual shareholder meeting (June), which is the
beginning of the director “service year”
Ø    New directors are provided a pro-rata annual grant for service until the
end of the current director “service year”
Ø    Directors to have three years to exercise vested options after leaving
Board
Ø    Vesting accelerates in the event of a change in control of the Company or
the director’s death or disability







